Ludeling, C. J.
-This is a hypothecary action against lands alleged to he mortgaged in favor of the plaintiff, and alleged to be in possession of George McVey.
*609He answered and averred that lie was the lessee of Robertson & Avery, tlie owners of the lands and asked that they might be notified •of this proceeding.
This the district judge refused to order, and judgment was rendered ordering the property to be seized and sold to satisfy the mortgage, unless the lessee paid the debt within ten days after the notification of this judgment. The defendant appealed. Eobertson & Avery were the owners of the lands encumbered with the mortgage, and therefore the third possessors thereof, the possession of the lessee being only that of his lessors; and when this fact was disclosed by the answer of McVey, his lessors should have been made parties to the suit. No valid judgment could be rendered in this case without the parties interested being before the court.
It is therefore ordered and adjudged that the judgment of the court a qua be annulled and that the case be remanded to cite the owners and third possessors of the property mortgaged and to be tried de novo.
It is further ordered that the costs of appeal be paid by the appellee.
Eehearing refused.